   Case: 1:20-cv-07196 Document #: 108 Filed: 06/09/21 Page 1 of 4 PageID #:4916




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 MARIO TRICOCI HAIR SALONS &
 DAY SPAS, LLC d/b/a Tricoci Salon and
 Spa, an Illinois corporation,                          Case No. 20-cv-07196

        Plaintiff,                                      Honorable Judge Matthew F.
                                                        Kennelly
        v.
                                                        Honorable Magistrate Judge
 CLAUDIA POCCIA and MOLLY SLOAT,                        Gabriel A. Fuentes

        Defendants




               STATUS REPORT AND REQUEST FOR CLARIFICATION

       Ms. Poccia’s counsel respectfully states as follows:

       1.      On June 8, 2021, the Court ordered the production of documents containing search

terms “Mario”, “Tricoci”, or “competitor”. (ECF No. 104).

       2.      That same day, Tricoci’s counsel and Ms. Poccia’s counsel advised Legility, the

third-party vendor holding the documents, to proceed with the production. While Ms. Poccia’s

counsel informed Legility (with Tricoci’s counsel copied) that Fekkai planned to file a motion for

protective order, Ms. Poccia’s counsel did not instruct Legility to cease with the production.

       3.      However, at approximately 7:30 PM, Ms. Poccia’s counsel learned that Legility

had produced documents to Tricoci’s counsel that were protected by attorney-client privilege

and/or the attorney work product doctrine, which Ms. Poccia’s counsel did not understand to be

included in the Court’s June 8 production order. Ms. Poccia’s counsel immediately informed

Tricoci’s counsel and Legility that it wanted to clawback the privileged documents that should not
   Case: 1:20-cv-07196 Document #: 108 Filed: 06/09/21 Page 2 of 4 PageID #:4917




have been included. No other instruction was provided to Legility by Ms. Poccia’s counsel.

       4.      Tricoci’s counsel reported that they did not review or ceased review of the

production until Legility could remove the privileged documents from the production.

       5.      At 7:20 PM, Fekkai filed a Motion for Protective Order regarding the documents

subject to the Court’s June 8 production order. (ECF No. 106). The Court set a hearing on Fekkai’s

Motion for 1:15 PM on June 9, 2021.

       6.      The Court’s June 8, 2021 production order instructed Ms. Poccia’s counsel to

facilitate the production of the documents referenced in Paragraph 1 by 12 PM on June 9, 2021.

       7.      Legility is prepared to produce the documents to Tricoci’s counsel, with Ms.

Poccia’s attorney-client privileged and attorney work product documents removed.

       8.      Fekkai has requested that Legility hold the production until it can be heard at 1:15

PM this afternoon.

       9.      Ms. Poccia’s counsel does not want to disregard a Court order and files this status

report and request for clarification to understand whether they should instruct Legility to proceed

with the production as ordered on June 8 or wait until the Court further advises following the June

9 hearing on Fekkai’s Motion.

Dated: June 9, 2021                                  Respectfully Submitted,

                                                      /s/ Melissa McDonagh

                                                     James M. Witz
                                                     Colton D. Long
                                                     LITTLER MENDELSON, P.C.
                                                     321 North Clark Street, Suite 1100
                                                     Chicago, IL 60654
                                                     (312) 372-5520
                                                     jwitz@littler.com
                                                     clong@littler.com

                                                     Melissa L. McDonagh
                                                     LITTLER MENDELSON, P.C.
                                                     One International Place


                                                2
Case: 1:20-cv-07196 Document #: 108 Filed: 06/09/21 Page 3 of 4 PageID #:4918



                                         Suite 2700
                                         Boston, MA 02110
                                         (617) 378-6000
                                         mmcdonagh@littler.com
                                         Attorneys for Claudia Poccia




                                     3
   Case: 1:20-cv-07196 Document #: 108 Filed: 06/09/21 Page 4 of 4 PageID #:4919




                                  CERTIFICATE OF SERVICE

        I, Melissa L. McDonagh, an attorney, hereby certifies that on June 9, 2021, I caused to be

filed the foregoing with the Clerk of Court using CM/ECF system, which sent notification of such

filing to counsel of record for all parties.


                                                     /s/ Melissa L. McDonagh
                                                     Melissa L. McDonagh




                                                4
